Citation Nr: 1219872	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  12-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas rating decision, which denied the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Board notes that the Veteran was provided a VA examination in April 2011.  The VA examiner diagnosed bilateral hearing loss and tinnitus, but after considering the Veteran's reported history, his service treatment records, and conducting a physical and audiological examination, the examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss and tinnitus disabilities were related to military service.  Based on the foregoing, the Board finds the April 2011 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure from artillery pieces during training conditions while stationed in Germany.  

The Veteran's DD-214 confirms he was stationed with the headquarters unit of a field artillery battalion in service.  While such stationing might not have entailed regular and ongoing noise exposure, given his duty station the Board will presume in-service acoustic trauma.  The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  His ears were noted to be normal on examination on both entrance and separation examination reports.  Whispered voice testing on entrance and separation both were observed as 15 out of 15.  Thus, the Veteran's service treatment records are simply devoid of any findings consistent with in-service incurrence of chronic hearing loss or tinnitus.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss and tinnitus were caused by any incident of service.  The Board concludes they were not.

After service, the Veteran was asked about hearing problems and reported some hearing loss in October 2003, prior to nasal surgery.  At that time, he did not indicate the timing of onset of the decreased hearing acuity and did not report tinnitus.  In March 2005, the Veteran complained of some hearing loss and was referred for evaluation.  The resulting March 2005 audiological consultation revealed bilateral low to high frequency sloping mixed (predominantly sensorineural) hearing loss.  The treatment records do not indicate reports of tinnitus at that time.  In January 2010, moreover, the Veteran denied tinnitus.  

Less than one week prior to filing his claim for benefits in March 2011 the Veteran for the first time reported tinnitus, as well as ongoing chronic hearing loss.  He indicated at that time that he had trouble hearing the voices of some people.  During an audiological consultation that same day the Veteran reported nearly constant bilateral tinnitus that had been present since 1953.  In addition to exposure to artillery fire in service, the Veteran noted post-service work on assembly lines and in engineering.  The Veteran also drove a truck for 30 years.  The treatment provider diagnosed bilateral hearing loss.    

The Veteran was afforded a VA examination in April 2011.  At that time, the Veteran reported noise exposure from artillery pieces under training conditions while working as a radio operator during his posting in Germany.  After service, the Veteran noted two years of employment as a machinist and 30 years as a truck driver, as well as rare noise exposure during hunting and the occasional use of power tools.  The Veteran also claimed ongoing constant tinnitus from basic training.  Diagnostic testing showed bilateral high frequency mixed hearing loss.  As to etiology, the examiner noted that the service treatment records included testing only showing 15 out of 15 on whisper voice testing, which was insufficient for showing an in-service disability.  The examiner discussed the Veteran's post-service occupational noise exposure as a machinist and for many years as a truck driver and limited occupational noise exposure from hunting and power tools.  The examiner concluded that the findings indicated a middle ear medical condition superimposed on a high frequency sensorineural hearing loss impairment.  The etiology of the middle ear medical condition was unclear, but the examiner found that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or the result of in-service acoustic trauma.  Rather, the examiner concluded that it was more likely than not that the high frequency sensorineural hearing loss was an interaction of noise exposure with the normal effects of aging aggravated by an undiagnosed medical factor.  In addition to the above, the examiner's rationale was that in-service noise exposure was limited to training exercises and this restricted exposure decreased the probability of military acoustic trauma being a primary factor in his present hearing status.  The examiner also concluded that the same reasoning applied to the Veteran's current tinnitus.  

Hearing Loss

As noted above, the Board concludes that the preponderance of the evidence of record demonstrates that the Veteran's current bilateral hearing loss was not caused by or related to his military service.

In reaching that conclusion, the Board finds the opinions expressed in the April 2011 VA audiologist's examination report of significant probative value.  The report was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  It is clear the audiologist reviewed the Veteran's service treatment records, taking note of the whispered voice test on entrance and separation.  The examiner also considered the Veteran's contentions, but concluded that the post-service occupational noise exposure over more than 30 years, rare recreational noise exposure, and the restricted exposure to noise from artillery pieces while working as a radio operator in service, made less likely than not that his current sensorineural hearing loss was due to in-service acoustic trauma.  Instead, it was more likely that his current sensorineural hearing loss was an interaction of noise exposure with the normal effects of aging aggravated by an undiagnosed middle ear medical condition.  While the Board acknowledges that the examiner did not specifically indicate that the post-service noise exposure was the most likely cause of the Veteran's current hearing loss, rather than his in-service noise exposure, in context it is clear that the examiner's opinion intended to limit the noise exposure causing the current hearing loss disability to post-service noise exposure as such exposure explicitly was linked to the Veteran's aging over the decades after service and given the negative opinion as to the effect of in-service acoustic trauma discussed above.  In addition, while the Board recognizes that the examiner diagnosed a middle ear medical condition of unknown etiology this failure to attribute an etiology to this condition does not render the opinion inadequate as the Veteran neither has contended that he incurred any injury or disease in service that could have caused such a condition, nor is there any evidence of an in-service injury or disease affecting the bilateral middle ear or evidence otherwise linking such a disability to service.  As such, the examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the April 2011 VA examination report to be the most probative evidence of record as to whether his current bilateral hearing loss disability is related to service.

The Board has considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  Furthermore, it must also be considered that the Veteran is recalling events that occurred approximately five decades ago.  In other words, even taking into account the Veteran's assertions, the Board ultimately finds the most probative evidence of record regarding the etiology of his hearing loss to be the opinion of the competent VA health care provider.  As noted, the VA examiner considered the Veteran's assertions regarding the onset of his complaints, but also considered the nature of post-service noise exposure, the presence of a middle ear condition, and the nature and severity of his current bilateral hearing loss as demonstrated on audiometric testing.  

In summary, a bilateral hearing loss disability was not diagnosed until more than 40 years after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  As discussed above, the Board finds the opinions of the trained audiologist regarding etiology of significantly more probative weight than the lay contentions of the Veteran made more than 50 years after service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Tinnitus

As noted above, the Board also concludes that the preponderance of the evidence of record demonstrates that the Veteran's current tinnitus was not caused by or related to his military service.

In reaching that decision the Board has considered the Veteran's statements regarding his tinnitus onset in service and subsequent continuous symptoms.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to the onset of his tinnitus are inconsistent with the objective medical record and his prior statements.  Specifically, there is no contemporaneous evidence of in-service tinnitus or other hearing problems.  Moreover, as noted above, when asked about hearing problems in October 2003 the Veteran reported some hearing loss, but did not discuss tinnitus.  In March 2005 the Veteran sought treatment for decreased hearing acuity, but again failed to report tinnitus.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing tinnitus from service that he would have reported tinnitus when explicitly asked about his current hearing problems in October 2003 or when discussing his decreased hearing acuity and other hearing problems in March 2005.  Most significantly of all, in January 2010 the Veteran explicitly denied tinnitus.  It was not until March 2011 that the Veteran reported tinnitus, at which time he claimed ongoing tinnitus from service while simultaneously requesting information on filing a claim for service connection for tinnitus.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Thus, the Board acknowledges that the Veteran's reports of tinnitus in service and continuity thereafter cannot be considered not credible simply because there is no supporting medical evidence.  However, this is not a case involving the absence of contemporaneous evidence.  Instead, as discussed the Veteran explicitly denied tinnitus in January 2010 and failed to report the same in October 2003 when explicitly asked about tinnitus and in March 2005 during an audiological consultation for his hearing problems.  As such, the Board affords far greater weight to the more contemporaneous statements made in pursuit of medical treatment, rather than those made in pursuit of VA compensation benefits, and finds the Veteran's current attributions of ongoing tinnitus from service not credible.

In summary, tinnitus was not reported or diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current tinnitus to service, and, in fact, there is medical evidence to the contrary.  The Board does not find the Veteran's current reports of ongoing tinnitus from service to be credible evidence.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


